Citation Nr: 1752937	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-29 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service-connection for a delusional disorder. 


REPRESENTATION

Veteran represented by:	Mark Fleming, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to August 1984, May 1985 to March 1995, April 1996 to October 1999, and from March 2007 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran presented sworn testimony at a hearing before the undersigned in July 2017.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's delusional disorder had its onset during active service.  


CONCLUSION OF LAW

The criteria for the establishment of service-connection for a delusional disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board grants entitlement to service-connection for a delusional disorder as the evidence of record is at least in equipoise with respect to the fact that the Veteran suffers from a delusional disorder which first manifested during service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran was discharged from active duty due to his delusion disorder.  The Veteran has presented a memorandum from the Department of the Army indicating that it is confirmed that the Veteran's delusional disorder was diagnosed while he was on active service.  The only dispute in this case centers on whether the Veteran has a present delusional disorder that satisfies the "current disability" element of service connection.  In that regard, there are conflicting medical opinions as to whether the Veteran's disorder continued after his discharge.  

A May 2010 Army medical examination showed a diagnosis of delusional disorder.  However, a subsequent VA medical examination completed in November of 2010 resulted in the VA examiner concluding that the Veteran did not suffer from a delusional disorder.  The Army obtained a clarifying opinion in June 2011 in which an Army medical examiner opined in response to the VA examination that the Veteran still met the DSM criteria for a delusion disorder.  Based on the June 2011 medical examination, the Army confirmed the Veteran's separation from active duty.  The Board need not resolve specific probative weight between the examinations as the evidence is at least in equipoise on the issue of whether the Veteran has a current disability, and accordingly reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b).  

With the present disability element met, and the in-service incurrence and nexus elements already not subject to dispute, the Veteran meets all the requirements for entitlement to service connection.  Accordingly, service-connection for a delusional disorder is granted.  


ORDER

Entitlement to service-connection for a delusional disorder is granted.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


